People v Keppen (2021 NY Slip Op 01692)





People v Keppen


2021 NY Slip Op 01692


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021

PRESENT: SMITH, J.P., CARNI, LINDLEY, TROUTMAN, AND BANNISTER, JJ. (Filed Mar. 19, 2021.) 


MOTION NO. (574/01) KA 99-05272.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, PLAINTIFF-RESPONDENT, 
vJOSHUA KEPPEN, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER Motion for reargument dismissed as untimely.